COURT OF APPEALS








 
 
COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
TROY VINSON, LINDSEY VINSON,
and         )
ROCKY MOUNTAIN LOGISTICS,
INC.,         )               No.  08-05-00041-CV
                                                                              )
Appellants,                         )                    Appeal from the
                                                                              )
v.                                                                           )                
160th District Court
                                                                              )
THE WINWELL COMPANIES, INC.,                )             of Dallas County,
Texas
                                                                              )
Appellee.                           )                 
(TC# 03-5514-H)
                                                                              )
 
 
O
P I N I O N
 
Pending before the
Court on its own initiative is the dismissal of this appeal for want of
prosecution.  See Tex.R.App.P. 42.3(b).  This Court possesses the authority to dismiss
an appeal for want of prosecution when an appellant in a civil case fails to
timely file its brief and gives no reasonable explanation for such
failure.  See Tex.R.App.P. 38.8(a)(1).




On December 20,
2004, Appellant timely filed a notice of appeal in this cause.  As of this date, no Appellant=s brief nor motion for extension of
time has been filed with the Court.  On
May 16, 2005, this Court=s
clerk sent a letter to the parties indicating the Court=s
intent to dismiss the case for want of prosecution absent a response from any
party within ten days to show grounds for continuing the appeal.  No response has been received as of this
date.  Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we
dismiss the appeal for want of prosecution.
 
 
 
June
30, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.